Exhibit 10.3

 

EXECUTION COPY

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

BY AND AMONG

 

RADIATION THERAPY SERVICES INTERNATIONAL, INC.,

 

RADIATION THERAPY SERVICES, INC.,

 

RADIATION THERAPY INVESTMENTS, LLC,

 

EDUARDO CHEHTMAN, AS THE SELLER’S REPRESENTATIVE,

 

AND

 

BERNARDO DOSORETZ

 

--------------------------------------------------------------------------------

 

Dated as of March 1, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

Definitions

1

 

 

 

 

2.

Transaction

9

 

2.1

Sale and Purchase

9

 

2.2

Purchase Price

9

 

2.3

Withholding Taxes

9

 

 

 

 

3.

Closing

9

 

 

 

 

4.

Representations and Warranties of Seller

9

 

4.1

Authorization of Transaction

10

 

4.2

Non-Contravention as to Seller

10

 

4.3

Brokers’ Fees

10

 

4.4

Capitalization

10

 

4.5

Seller Expenses

10

 

4.6

Related Party Payments

11

 

4.7

Indebtedness

11

 

4.8

Lock Box

11

 

4.9

Organization, Qualification and Authority

11

 

4.10

Title to the Assets

11

 

4.11

Subsidiaries

11

 

4.12

Financial Statements

11

 

4.13

Accounts Receivable

12

 

4.14

Absence of Certain Changes

12

 

4.15

Certain Payments

13

 

4.16

Non-Contravention as to the Group Companies; Required Consents

13

 

4.17

Legal Matters

14

 

4.18

Compliance with Applicable Law

14

 

4.19

Taxes

15

 

4.20

Environmental Matters

15

 

4.21

Agreements

16

 

4.22

Third Party Reimbursement

17

 

4.23

Inspections and Investigations

17

 

4.24

Rates and Reimbursement Appeals

18

 

4.25

Licenses

18

 

4.26

Insurance

18

 

4.27

Intellectual Property

18

 

4.28

Licensure

19

 

4.29

Books and Records

19

 

4.30

Real Property and Vehicles

19

 

4.31

The Facilities

20

 

4.32

Compensation

20

 

i

--------------------------------------------------------------------------------


 

 

4.33

Employee Benefit Matters

21

 

4.34

Labor Relations

21

 

4.35

Financial Guaranties

21

 

4.36

Affiliate Transactions

21

 

4.37

Bank Accounts

21

 

4.38

Customers; Suppliers and Facility Mandates

21

 

4.39

Absence of Undisclosed Liabilities

22

 

4.40

True and Correct Representations and Warranties and Statements of Facts

22

 

4.41

Investor Representations

22

 

 

 

 

5.

Representations and Warranties of Buyer

23

 

5.1

Organization of Buyer

23

 

5.2

Authorization of Transaction

23

 

5.3

Non-Contravention

23

 

5.4

Brokers’ Fees

23

 

5.5

Additional Representations

23

 

 

 

 

6.

Conditions Precedent

23

 

6.1

Obligations of Buyer

23

 

6.2

Obligations of Seller

24

 

 

 

 

7.

Delivery of Documents

25

 

7.1

Delivery of Buyer’s Documents

25

 

7.2

Seller’s Closing Deliveries

25

 

 

 

 

8.

Indemnification

26

 

8.1

Indemnification of Buyer

26

 

8.2

Indemnification of Seller

26

 

8.3

Survival

26

 

8.4

Manner of Calculation

27

 

8.5

Limitations on Indemnification Obligations

27

 

8.6

Notice and Opportunity to Defend

28

 

8.7

Payment

28

 

8.8

Indemnification Rights

29

 

8.9

No Double-Recovery

29

 

8.10

Letter Agreement

29

 

 

 

 

9.

Restrictive Covenants

29

 

9.1

Restrictive Covenants

29

 

9.2

Reasonableness of Restrictive Covenants

30

 

 

 

 

10.

Disclosure of Information

31

 

10.1

Confidential Information

31

 

10.2

Injunctive Relief

31

 

10.3

Other Remedies

31

 

10.4

Survival

31

 

ii

--------------------------------------------------------------------------------


 

11.

Further Assurances

31

 

 

 

 

12.

Miscellaneous

32

 

12.1

Notices

32

 

12.2

Entire Agreement

33

 

12.3

Transfer Taxes

33

 

12.4

Waivers and Amendments

33

 

12.5

Governing Law

34

 

12.6

Consent to Jurisdiction and Services of Process

34

 

12.7

Waiver of Jury Trial

34

 

12.8

Savings Clause

34

 

12.9

Construction of Certain Terms and Phrases

34

 

12.10

Applicable Currency

34

 

12.11

Exhibits and Schedules

34

 

12.12

Headings

34

 

12.13

Expenses

35

 

12.14

Assignment

35

 

12.15

Reproductions

35

 

12.16

Counterparts

35

 

12.17

Public Announcements

35

 

12.18

Appointment

36

 

12.19

Attorney-In-Fact

36

 

12.20

Affiliate Transaction

36

 

iii

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A

-

Target Companies; Purchased Interests

Exhibit B

-

Transaction Steps

Exhibit C

-

Note Documentation

Exhibit D

-

Form of Legal Opinion

Exhibit E

-

Agreed Financial Information

 

Schedules

 

Schedule B

-

The Facilities

Schedule 4.4

-

Capitalization

Schedule 4.7

-

Closing Indebtedness

Schedule 4.9

-

Organization, Qualification and Authority

Schedule 4.10

-

Title to the Assets

Schedule 4.11

-

Subsidiaries

Schedule 4.12

-

Financial Statements

Schedule 4.14

-

Absence of Certain Changes

Schedule 4.16(b)

-

Non Contravention as to the Group Companies; Required Consents

Schedule 4.17

-

Legal Matters

Schedule 4.18(a)

-

Compliance with Applicable Law; General

Schedule 4.18(b)

-

Compliance with Applicable Law; Permits

Schedule 4.19

-

Taxes

Schedule 4.20

-

Environmental Matters

Schedule 4.21

-

Agreements

Schedule 4.22

-

Third Party Reimbursement

Schedule 4.23

-

Inspections and Investigations

Schedule 4.25

-

Licenses

Schedule 4.26

-

Insurance

Schedule 4.27

-

Intellectual Property

Schedule 4.29

-

Books and Records

Schedule 4.30(a)

-

Real Property and Vehicles

Schedule 4.30(a)(ii)

-

Real Property and Vehicles

Schedule 4.30(b)

-

Real Property and Vehicles

Schedule 4.30(c)

-

Real Property and Vehicles

Schedule 4.30(c)(ii)

-

Real Property and Vehicles

Schedule 4.32(a)

-

Compensation

Schedule 4.32(b)

-

Compensation

Schedule 4.32(c)

-

Compensation

Schedule 4.32(d)

-

Compensation

Schedule 4.33

-

Employee Benefit Matters

Schedule 4.34

-

Labor Relations

Schedule 4.35

-

Financial Guaranties

Schedule 4.36

-

Affiliate Transactions

Schedule 4.37

-

Bank Accounts

 

iv

--------------------------------------------------------------------------------


 

Schedule 4.38(a)

-

Customer; Suppliers and Facility Mandates

Schedule 4.38(b)

-

Customer; Suppliers and Facility Mandates

Schedule 4.39

-

Absence of Undisclosed Liabilities

 

v

--------------------------------------------------------------------------------


 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”), dated as of March 1,
2011, by and among Radiation Therapy Services International, Inc., a Florida
corporation (“Buyer”), Radiation Therapy Services, Inc., a Delaware corporation
(“RTS”), Radiation Therapy Investments, LLC, a Delaware limited liability
company (“RTI”), Bernardo Dosoretz, an individual and citizen of the Republic of
Argentina (“Seller”) and Eduardo Chehtman, an individual and citizen of the
Republic of Argentina, as the Seller’s Representative. Buyer and Seller shall be
individually referred to in this Agreement as a “Party” and, collectively, as
the “Parties”.

 

RECITALS

 

A.            Seller, Buyer and certain other persons are party to that certain
Membership Interest Purchase Agreement (the “Original Purchase Agreement”),
effective as of January 1, 2009, pursuant to which, among other things, Buyer
acquired thirty three percent (33%) of the outstanding membership interests of
Medical Developers, LLC, a Florida limited liability company (the “Company”) and
nineteen percent (19%) of Clínica de Radioterapia La Asunción S.A. (“CRLA”) from
Seller and certain other parties to the Original Purchase Agreement.

 

B.            The Company and its Subsidiaries (the “Companies”, together with
CRLA, the “Group Companies”) are engaged in the business (the “Business”) of
owning and operating, either individually or together with other individuals or
entities not Affiliated with the Group Companies, radiation therapy facilities
located in certain countries, including Argentina, Bolivia, Costa Rica, El
Salvador, Guatemala, Dominican Republic, and Mexico, each of which is listed in
Schedule B to this Agreement (collectively, the “Facilities”).

 

C.            The Seller owns the Equity Interests (the “Purchased Interests”)
of certain of the Group Companies (the “Target Companies”), in each case, as set
forth on Exhibit A hereto.

 

D.            This Agreement contemplates a transaction in which Buyer will
purchase from Seller, and Seller will sell to Buyer, the Purchased Interests in
return for cash and Notes.

 

NOW, THEREFORE, in consideration of the promises and the representations,
warranties, covenants, and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

 

1.             Definitions. As used in this Agreement, the following defined
words and terms shall have the definitions and meanings indicated below:

 

“Affiliate” shall mean, as to any “Person” (as hereinafter defined), any other
Person which, directly or indirectly, controls, or is controlled by, or is under
common control with, such Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of management or policies of a Person, whether
through the ownership of securities or partnership or other ownership interests,
by contract (including

 

--------------------------------------------------------------------------------


 

through the exercise of rights under administrative services agreements, and
transition agreement and stock pledges) or otherwise.

 

“Agreement” means this Membership Interest Purchase Agreement, the Schedules,
the Exhibits, and the Disclosure Schedule, and the certificates and
certifications delivered in accordance herewith, as the same are amended from
time to time.

 

“Business” has the meaning ascribed to it in the recitals of this Agreement.

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of Florida are authorized or obligated to close.

 

“Buyer” is defined in the Preamble of this Agreement.

 

“Buyer Indemnitees” is defined in Section 8.1.

 

“Cap” is defined in Section 8.5(c).

 

“Cash Portion of the Purchase Price” is defined in Section 2.2(a).

 

“Closing” is defined in Section 3.

 

“Closing Date” is defined in Section 3.

 

“CRLA” has the meaning ascribed to it in the recitals of this Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor statute thereto, as interpreted or as otherwise modified by the
rules and regulations issued thereunder, in each case as in effect from time to
time, with any references to specific sections of the Code construed also to
refer to any predecessor or successor sections thereof.

 

“Companies” has the meaning ascribed to it in the recitals of this Agreement.

 

“Company” has the meaning ascribed to it in the recitals of this Agreement.

 

“Competing Business” is defined in Section 9.1(b).

 

“Computer Licenses” is defined in Section 4.25.

 

“Computer Software” is defined in Section 4.25.

 

“Confidential Information” is defined in Section 10.1.

 

“DDJ Note Purchase Agreement” means that certain Note Purchase Agreement, dated
as of the date hereof, by and among DDJ Capital Management, LLC, RTS and the
other parties named therein.

 

“Deductible” is defined in Section 8.5(a).

 

2

--------------------------------------------------------------------------------


 

“Designated Representatives” is defined in Section 10.1.

 

“Disclosure Schedule” means the record delivered to Buyer by Seller herewith and
dated as of the date hereof and attached hereto, containing all lists,
descriptions, exceptions, and other information and materials as are required to
be included therein by Seller pursuant to this Agreement.

 

“Dollars” shall mean U.S. dollars as defined in Section 12.10.

 

“Due Date” is defined in Section 8.7.

 

“EBITDA” means with respect to any Person, the earnings of such Person before
interest, income tax, depreciation, and amortization, determined from an income
statement of such Person prepared in accordance with GAAP consistently applied,
calculated in each instance called for under this Agreement in U.S. dollars by
converting all non-U.S. currencies into U.S. dollars at the exchange rates
published by the Wall Street Journal (on its website) as of 11:59 p.m. Eastern
Standard Time on the last Business Day prior to date upon which the calculation
is required to be made pursuant to the terms of this Agreement.

 

“Employment Agreement” means that certain Employment Agreement between Vidt
Centro Médico S.A. and Alejandro Dosoretz, dated as of January 1, 2009.

 

“Equity Interests” shall mean, with respect to any Person, any capital stock or
other equity interests issued by such Person (including, membership interests,
partnership interests or other ownership or proprietary interests or the right
to share in the earnings of such Person), and includes any options, warrants or
other securities or rights issued by such Person that are directly or indirectly
convertible into, or exercisable or exchangeable for, capital stock or other
equity interests of such Person.

 

“Escrow Release Date” means April 30, 2012.

 

“Facilities” has the meaning ascribed to it in the recitals of this Agreement.

 

“Financial Statements” is defined in Section 4.12.

 

“Financial Statements Deductible” is defined in Section 8.5(b).

 

“Fundamental Representations” means the representations and warranties set forth
in Section 4.1 (Authorization of Transaction), Section 4.3 (Brokers’ Fees),
Section 4.4 (Capitalization), Section 4.5 (Seller Expenses), Section 4.6
(Related Party Payments), Section 4.7 (Indebtedness), Section 4.8 (Lock Box),
Section 4.9 (Organization, Qualification and Authority), Section 4.11
(Subsidiaries), Section 4.18 (Compliance with Law), Section 4.19 (Taxes),
Section 4.20 (Environmental Matters), Section 4.33 (Employee Benefit Matters)
and 4.36 (Affiliate Transactions).

 

“GAAP” means generally accepted accounting principles in the United States.

 

“General Survival Date” is defined in Section 8.3.

 

3

--------------------------------------------------------------------------------


 

“Governmental or Regulatory Authority” shall mean any (a) court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the Republic of Argentina, the United States of America, the Republic of
Guatemala, the Dominican Republic, the Republic of Mexico, the Republic of Costa
Rica, the Republic of El Salvador, and the Oriental Republic of Uruguay, and any
other foreign country or any domestic or foreign state, county, city or other
political subdivision of any kind; or (b) body exercising, or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature, including any arbitral
tribunal.

 

“Group Companies” has the meaning ascribed to it in the recitals of this
Agreement.

 

“Hazardous Substance” shall include, without limitation, gasoline, oil and other
petroleum products, explosives, radioactive materials, and related and similar
materials, and any other substance or material defined as a hazardous, toxic or
polluting substance or material by any Laws, including asbestos and
asbestos-containing materials.

 

“Indebtedness” means, with respect to any Person, all obligations of such Person
(a) for borrowed money or with respect to deposits or advances of any kind
(including amounts by reason of overdrafts and amounts owed by reason of letters
of credit), (b) evidenced by notes, bonds, debentures or similar instruments,
(c) for the deferred purchase price of goods or services (other than trade
payables incurred in the ordinary course of business), (d) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, (d) for the payment of money relating to any lease that
is required to be classified as a capitalized lease obligation in accordance
with GAAP, (e) any and all amounts owed by any Person to any of its
equityholders, directors or officers or any of their respective Affiliates
(other than the Company and its direct or indirect Subsidiaries or parent
entities), other than any amounts owed to such Persons in their capacity as an
employee of any Group Company, or (f) all guarantees by such Person.

 

“Indemnifying Party” is defined in Section 8.6.

 

“Indemnitee” is defined in Section 8.6.

 

“Interim Date” is defined in Section 4.14.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” means, with respect to any Person, (a) the actual knowledge of such
Person (including the actual knowledge of the officers, directors, managers, and
advisors of such Person if an entity); and (b) the knowledge which reasonably
would have been acquired by such Person, in each case after such Persons have
made due and diligent inquiry as to the matters which are the subject of the
statements which are “known” or made to the “knowledge” of any Person.

 

“Law” means all statutes, laws, rules, regulations, ordinances, Orders, and
other pronouncements having the effect of law of the Republic of Argentina, any
other country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental or Regulatory Authority.

 

4

--------------------------------------------------------------------------------


 

“Leakage” means:

 

(a)           any dividend or distribution of profits or assets declared, any
payments in lieu of any dividend or distribution, paid or made, or agreed to be
declared, paid or made, or any repurchase, redemption or return of any Equity
Interests capital or loan capital or interest paid or agreed to be paid, in each
case by any Group Company;

 

(b)           any payments made (including bonuses, loan repayments, management,
monitoring, service or directors’ fees, charges or other compensation or fees),
or agreed to be made by any Group Company to or for the benefit of (or assets,
rights, values or benefits transferred to or liabilities or obligations assumed,
indemnified, or incurred by any member of the Group Companies) any Seller Party;

 

(c)           the waiver, or agreement to waive (whether conditional or not), by
any Group Company, of any amount owed to such Group Company by any Seller Party;

 

(d)           any management incentive payments, bonus or other payment of any
nature payable in connection with or as a result of the transactions
contemplated hereunder, paid or made, or agreed to be paid or made, in each
case, by any Group Company to any Seller Party;

 

(e)           any Tax arising as a result of or in connection with (a) through
(d) (inclusive) above;

 

(f)            any agreement between any Group Company and any Seller Party in
connection with (a) through (e) (inclusive) above.

 

“Leased Real Property” is defined in Section 4.30(b).

 

“Liens” means all claims, mortgages, pledges, liens, charges, security
interests, restrictions, easements, liabilities, claims, encumbrances or adverse
interests of every nature whatsoever.

 

“Lock Box Date” is defined in Section 4.8.

 

“Losses” is defined in Section 8.1.

 

“Material Agreements” is defined in Section 4.21(a).

 

“Material Customers” is defined in Section 4.38(a).

 

“Material Suppliers” is defined in Section 4.38(b).

 

“Note Documentation” is defined in Section 7.1(a).

 

“Notes Escrow” is defined in Section 2.2(b).

 

“Notes” means senior subordinated notes of RTS bearing interest at the rate of
9.875% per annum, maturing on April 15, 2017 and which are pari passu to RTS’
outstanding 97/8% senior subordinated notes due 2017.

 

5

--------------------------------------------------------------------------------


 

“Order” means any writ, judgment, decree, injunction or similar order or ruling
of any Governmental or Regulatory Authority (in each such case whether
preliminary or final).

 

“Original Purchase Agreement” has the meaning ascribed to it in the recitals of
this Agreement.

 

“Owned Real Property” means all land, together with all buildings, structures,
improvements, and fixtures located thereon, including all electrical,
mechanical, plumbing and other building systems, fire protection, security and
surveillance systems, telecommunications, computer, wiring, and cable
installations, utility installations water distribution systems, and
landscaping, together with all easements and other rights and interests
appurtenant thereto (including air, oil, gas, mineral, and water rights), owned
by any Group Company.

 

“Party” is defined in the Preamble of this Agreement.

 

“Permits” means all licenses, certificates, variances, certifications, permits,
approvals, franchises, notices, and authorizations to do business issued by any
Governmental or Regulatory Authority.

 

“Payor Programs” is defined in Section 4.23.

 

“pdf” is defined in Section 12.16.

 

“Permitted Leakage” means (i) any payments made to Seller pursuant to and in
accordance with the Employment Agreement, (ii) bonus payments to be made to
employees and officers of the Group Companies in an amount not to exceed an
aggregate of $140,000, and (iii) any payments made to Buyer or its Affiliates
(other than the Seller Parties).

 

“Person” means any natural person, corporation, general partnership, limited
partnership, proprietorship, limited liability company, limited liability
partnership, business trust, business organization, joint stock company, trust,
association, joint venture, or other entity or enterprise of whatever nature, or
Governmental or Regulatory Authority.

 

“PII” is defined in Section 4.18(c).

 

“Pre-Closing Taxes” means (i) all Taxes (or the non-payment thereof) of any
Seller Party attributable to any period; (ii) all Taxes (or the non-payment
thereof) of any Group Company attributable to any Pre-Closing Tax Period;
(iii) all Taxes (or the non-payment thereof) of any member of an affiliated,
consolidated, combined or unitary group of which Seller or any Group Company is
or was a member on or prior to the Closing Date, including pursuant to Treasury
Regulation Section 1.1502-6 or any analogous or similar state, local, or
non-United States law or regulation, and (iv) all Taxes (or the non-payment
thereof) of any Person (other than any Group Company) imposed on or in respect
of any of Buyer or any Group Company as a transferee or successor, by contract
or pursuant to any law, rule or regulation, which Taxes relate to an event or
transaction occurring before the Closing; provided, however, Pre-Closing Taxes
shall not include any Taxes that are the responsibility of Buyer by virtue of
its pre-closing ownership interest in the Group Companies.

 

6

--------------------------------------------------------------------------------


 

“Pre-Closing Tax Period” means any taxable period or portion thereof ending on
or before the Closing Date.  In the case of a taxable period that begins on or
before the Closing Date and ends after the Closing Date, the Taxes allocable to
the Pre-Closing Tax Period shall be determined based on a deemed closing of the
books at the end of the Closing Date, in the case of income, profits, sales,
employment and other Taxes readily apportionable between periods and, in the
case of all other Taxes, in proportion to the number of days in the taxable
period on and before the Closing Date.

 

“Purchase Price” means $42,778,599.

 

“Purchased Interests” has the meaning ascribed to it in the recitals of this
Agreement.

 

“Reimbursement Agreements” is defined in Section 4.22.

 

“Related Party Payments” means any and all amounts owed by any Person to any of
its equityholders, directors or officers or any of their respective Affiliates
(other than the Company and its direct or indirect Subsidiaries or parent
entities), other than any amounts owed to such Persons in their capacity as an
employee of any Group Company.

 

“RTI” is defined in the Preamble of this Agreement.

 

“RTS” is defined in the Preamble of this Agreement.

 

“Securities Act” is defined in Section 4.41.

 

“Seller” is defined in the Preamble of this Agreement.

 

“Seller Expenses” means (i) all fees, commissions, costs and expenses incurred
by the Company or any Group Company on behalf of Seller or its Affiliates in
connection with, related to or arising from the consummation of the Transactions
(including the legal, accounting, investment banking and brokerage fees),
(ii) any obligations or liability, whether contingent or otherwise, owed by any
Group Company or the Company to any other Person (including employees) under any
severance policy or contract, non-competition, consulting or similar
arrangements or any severance required to be paid pursuant to applicable Law, in
each case, which are triggered in whole or in part by the Transactions,
(iii) any change-of-control or similar payment or increased cost of the Company
or any Group Company which is triggered in whole or in part by the Transactions,
(iv) any Transfer Taxes payable by the Company, any Group Company, or Seller in
connection with the Transactions, and (v) any fees, costs or other expenses
associated with the obtainment of any consents or notifications required in
connection with the Transactions; provided, however, Seller Expenses shall not
include expenses related to any legal, accounting, investment banking or
brokerage fees payable to any Person retained by Buyer.

 

“Seller Indemnitees” is defined in Section 8.2.

 

“Seller Party” means Seller or any holder of Equity Interests of any Group
Company (other than Buyer), any family member of such Persons (immediate or
otherwise, and including any members of such Persons’ family by marriage) and
any of their respective Affiliates, in each

 

7

--------------------------------------------------------------------------------


 

case, including any nominee, trustee or agent or any other Person receiving
monies on behalf of any such Person.

 

“Service Area” is defined in Section 9.1(b).

 

“Subsidiary” means with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.

 

“Target Companies” has the meaning ascribed to it in the recitals of this
Agreement.

 

“Tax” or “Taxes” means (i) any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed, whether by statutory or
contractual provision, to the Tax liability of any other Person, (ii) any
liability for or in respect of the payment of any amount of a type described in
clause (i) of this definition as a result of being a member of an affiliated,
combined, consolidated, unitary or other group for Tax purposes; and (iii) any
liability for or in respect of the payment of any amount described in clauses
(i) or (ii) of this definition as a transferee or successor, by contract or
otherwise.

 

“Tax Returns” means any tax return, declaration, report, claim for refund, or
information return or statement relating to Taxes arising, accruing, or for
which an obligation to file exists, which shall be filed with any and all
appropriate taxing authorities, revenue collection authorities, and such other
appropriate Governmental or Regulatory Authority.

 

“Transactions” means the transactions contemplated by this Agreement and each of
the other Transaction Documents.

 

“Transaction Documents” means this Agreement and all other agreements and
instruments as shall be necessary to effect the Transactions.

 

8

--------------------------------------------------------------------------------


 

“Transfer Taxes” means any sales, stamp and transfer Taxes, deed Taxes,
conveyance fees, recording charges and similar Taxes, fees and charges imposed
as a result of the consummation of the Transactions.

 

2.             Transaction.

 

2.1           Sale and Purchase.

 

(a)           Seller hereby sells, transfers and conveys to Buyer, and Buyer
hereby purchases from Seller, all right, title and interest in and to the
Purchased Interests.

 

(b)           Seller represents that his wife, Mrs. Zulema Zina Levin, granted
her consent to the transfer of the Purchased Interests by Public Deed number 11
dated February 3, 2011, transcribed in folio 25 of Notary Registry number 1035
of the city of Buenos Aires, Argentina, in charge of Notary Osvaldo Isaac Masri.

 

2.2           Purchase Price.

 

(a)           The Purchase Price shall be comprised of the following
consideration: (i) $26,528,599 of the Purchase Price shall be paid by wire
transfer of immediately available funds to such account(s) as Seller shall have
designated in advance of the Closing Date (the “Cash Portion of the Purchase
Price”) and (ii) $16,250,000 of the Purchase Price shall be paid in the form of
Notes having an initial aggregate principal amount of $16,250,000.

 

(b)           At the Closing, (x) Buyer shall pay to Seller the Cash Portion of
the Purchase Price, (y) Buyer shall keep possession (on behalf of Seller) of
Notes having an initial aggregate principal amount of $2,000,000 (the “Notes
Escrow”) and (z) Buyer shall transfer to Seller the Notes which do not
constitute a portion of the Notes Escrow.

 

2.3           Withholding Taxes. Buyer and its Affiliates shall be entitled to
deduct and withhold from any consideration payable or otherwise deliverable
pursuant to this Agreement such amounts as may be required to be deducted or
withheld therefrom under any provision of federal, state, local or non-United
States Tax law or under any applicable legal requirement.  To the extent such
amounts are so deducted or withheld, such amounts shall be treated for all
purposes under this Agreement as having been paid to the Person to whom such
amounts would otherwise have been paid.

 

3.             Closing. The closing of the Transactions (the “Closing”) shall
take place immediately following the execution of this Agreement, beginning
immediately after the time the last signature is affixed by the Parties and in
the order set forth on Exhibit B. The date on which the Closing takes place is
referred to herein as the “Closing Date.”

 

4.             Representations and Warranties of Seller. In order to induce
Buyer to enter in this Agreement and to consummate the transactions contemplated
by this Agreement, Seller hereby represents and warrants to Buyer as of the date
hereof:

 

9

--------------------------------------------------------------------------------


 

4.1           Authorization of Transaction. Seller has full power and authority
to execute and deliver this Agreement and to perform his obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of Seller,
enforceable in accordance with its terms and conditions. Seller need not give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental or Regulatory Agency in order to consummate the
Transactions.

 

4.2           Non-Contravention as to Seller. Neither the execution and delivery
of this Agreement, nor the consummation of the Transactions, will (a) violate
any Law or Order to which Seller is subject (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Seller is a party or by which he is bound or to which any
of his assets are subject, or (c) result in the imposition or creation of a Lien
upon or with respect to any of the Purchased Interests.

 

4.3           Brokers’ Fees. Neither Seller, nor any Group Company or any of
their respective Affiliates has any Liability to pay any fees or commissions to
any broker, finder, or agent with respect to the Transactions.

 

4.4           Capitalization. Schedule 4.4 of the Disclosure Schedule sets forth
for each Group Company (a) its name, jurisdiction of incorporation, jurisdiction
of domicile and registration, (b) the number and description of authorized
Equity Interests, (c) the number of issued and outstanding Equity Interests, the
names of the holders thereof, and the number and description of Equity Interests
held by each such holder, and (d) the number of Equity Interests held in
treasury (if any).  Seller holds of record and owns beneficially the Purchased
Interests, free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws), Taxes, Liens,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. All of the issued and outstanding Equity Interests of each Group
Company have been duly authorized and are validly issued, fully paid, and
non-assessable. Except as set forth on Schedule 4.4 of the Disclosure Schedule,
(i) there are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require any of the Group Companies to sell, transfer, or
otherwise dispose of any Equity Interests or that could require any Group
Companies to issue, sell, or otherwise cause to become outstanding any of its
own Equity Interests, (ii) there are no outstanding stock appreciation, phantom
stock, profit participation, or similar rights with respect to any Group
Companies and (iii) there are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of any Equity Interests of any Group
Companies.  The donations of stock made between Mr. Bernardo Dosoretz and Seller
were legally made, and Seller and the other heirs of the donor have consented
such donations and have resigned to any claim in such regard.

 

4.5           Seller Expenses. No Group Company has any unpaid Seller Expenses,
nor will any Group Company have any unpaid Seller Expense arising out of, or
related to, the Transactions.

 

10

--------------------------------------------------------------------------------


 

4.6           Related Party Payments. No Group Company has any unpaid Related
Party Payments, nor will any Group Company have any unpaid Related Party
Payments arising out of, or related to, the Transactions.

 

4.7           Indebtedness. The Indebtedness of each Group Company as of the
Closing Date is set forth on Schedule 4.7 of the Disclosure Schedule.

 

4.8           Lock Box. Since December 31, 2010 (the “Lock Box Date”), there has
been no Leakage other than Permitted Leakage.

 

4.9           Organization, Qualification and Authority. Each of the Group
Companies are duly organized, validly existing, and in good standing under the
laws of the jurisdiction of their formation or incorporation. Each of the Group
Companies are duly authorized to conduct business and are in good standing under
the Laws of each country and jurisdiction where such qualification is required,
except where the lack of such qualification would not have a material adverse
effect on the Business. Each of the Group Companies are duly qualified and
registered under applicable Law in each country where they operate or hold
Equity Interests in a local company, except where the lack of such qualification
would not have a material adverse effect on the Business. Each of the Group
Companies have full corporate or limited liability company power and authority
and all licenses, permits, and authorizations necessary to carry on the
businesses in which they are engaged and to own and use the properties owned and
used by them. Schedule 4.9 of the Disclosure Schedule lists the directors and
officers (or their equivalent) of each Group Company. The minute books
(containing the records of meetings of the members, stockholders, the board of
directors, and the managers, or any committee thereof), and the stock
certificate or membership interest books for each of the Group Companies are
correct and complete. None of the Group Companies is in default under or in
violation of any provision of its charter or bylaws or other organizational
documents.

 

4.10         Title to the Assets. Each of the Group Companies has good and valid
title to, or enforceable leasehold interests in or valid rights under contract
to use, all the properties and assets owned or used by such Group Company
(personal, tangible and intangible), including, without limitation (a) all the
properties and assets reflected in the Financial Statements, and (b) all the
properties and assets purchased or otherwise contracted for by the Group
Companies since December 31, 2009 (except for properties and assets reflected in
the Financial Statements or acquired or otherwise contracted for since the date
of the Financial Statements that have been sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of all Liens, except
for Liens set forth on Schedule 4.10 of the Disclosure Schedule. The property,
plant and equipment of the Group Companies, whether owned or otherwise
contracted for, are in a state of good maintenance and repair and are adequate
and suitable in all material respects for the purposes for which they are
presently being used.

 

4.11         Subsidiaries. Except for the Subsidiaries set forth in Schedule
4.11 of the Disclosure Schedule, none of the Group Companies owns or has any
right to acquire, directly or indirectly, any outstanding capital stock of, or
other equity interests in, any Person.

 

4.12         Financial Statements. Seller has delivered to Buyer copies of the
last three audited financial statements of (i) the Companies on a consolidated
basis, and (ii) CRLA

 

11

--------------------------------------------------------------------------------


 

(collectively, the “Financial Statements”). Except for the variations expressly
noted in Schedule 4.12 of the Disclosure Schedule, all of the Financial
Statements (w) have been prepared from the financial records of the applicable
Group Companies in accordance with GAAP throughout the periods covered thereby,
(x) present fairly, in all material respects, the financial condition of the
applicable Group Companies as of such dates and the results of operations of the
applicable Group Companies for such periods, (y) are correct and complete, and
(z) are consistent with the books and records of the applicable Group Companies
(which books and records are correct and complete).

 

4.13         Accounts Receivable.  All accounts receivable reflected on the
Financial Statements (i) represent valid obligations arising from bona fide
sales actually made or services actually performed in the ordinary course of
business, and (ii) are not subject to valid counterclaims or setoffs except as
recorded as accounts payable on the Financial Statements.

 

4.14         Absence of Certain Changes. Except as specifically set forth on
Schedule 4.14 of the Disclosure Schedule, since December 31, 2010 (the “Interim
Date”) none of the Group Companies have: (a) incurred any liability or
obligation of any nature (whether accrued, absolute, contingent or otherwise),
except in the ordinary course of business; (b) permitted any of their assets to
be subjected to any Lien; (c) acquired, sold, transferred or otherwise disposed
of any assets except in the ordinary course of business; (d) made any capital
expenditure or commitment therefor which, individually or in the aggregate,
exceeded $25,000; (e) declared or paid any dividends or made any distributions
on any of their Equity Interests, or redeemed, purchased or otherwise acquired
any of their Equity Interests or any Option, or other right to purchase or
acquire any of their Equity Interests; (f) made any bonus or profit sharing
distribution; (g) increased or prepaid their Indebtedness, except current
borrowings under bank credit lines listed on Schedule 4.14 of the Disclosure
Schedule in the ordinary course of business, or made any loan to any Person;
(h) written down the value of any work-in-process, or written off as
uncollectible any notes or accounts receivable, except write-downs and
write-offs in the ordinary course of business, none of which, individually or in
the aggregate, is material to the Group Companies; (i) granted any increase in
the rate of wages, salaries, bonuses or other remuneration of (A) any employee
who, whether as a result of such increase or prior thereto, receives aggregate
compensation from the Group Companies at an annual rate of $25,000 or more, or
(B) except in the ordinary course of business, of any other employee;
(j) canceled or waived any claims or rights of material value; (k) made any
change in any method of accounting procedures; (l) otherwise conducted the
Business or entered into any transaction, except in the usual and ordinary
manner and in the ordinary course of their business; (m) entered into, amended
or terminated any Material Agreements; (n) entered into, renewed, extended or
modified any lease for real property, or, except in the ordinary course of
business, any lease of personal property; (o) agreed, whether or not in writing,
to do any of the foregoing (except for transactions contemplated by this
Agreement); (p) experienced or incurred any material and adverse effect on their
assets, liabilities, prospects, results of operation, business or condition
(financial or otherwise); (q) failed to preserve intact the present business
organization and reputation of the Business, including any failure to: (1) keep
the Business and the properties of the Group Companies substantially intact,
including their present operations, physical facilities, assets, and working
conditions, (2) keep available (subject to dismissals, resignations and
retirements in the ordinary course of business consistent with past practice or
otherwise not within the Group Companies’ control) the services of the employees
of the Group Companies,

 

12

--------------------------------------------------------------------------------


 

(3) use commercially reasonable efforts to maintain the goodwill of patients,
suppliers, lenders, and other individuals or entities to whom the Group
Companies provide services or with whom the Group Companies otherwise have
significant business relationships in connection with the Business, and
(4) continue all current sales, marketing and promotional activities of the
Group Companies relating to the Business, except to the extent required by
applicable Law or for changes that are not material; or (r) failure to cause the
books and records of the Group Companies to be maintained in the usual, regular
and ordinary manner, such that the books and records accurately reflect the
Company’s income, expenses, assets and liabilities, and (not permit; (s) caused
or permitted any material change in any pricing, investment, accounting,
financial reporting, inventory, credit, allowance or Tax practice or policy of
any Group Company that would materially adversely affect the Business or the
assets, or (t) made or changed any Tax election, changed an annual accounting
period, adopted or changed any accounting method, filed any amended Tax Return,
entered into any closing agreement, settled any Tax claim or assessment,
surrendered any right to claim a refund of Taxes, consented to any extension or
waiver of the limitation period applicable to any Tax claim or assessment, or
taken any other similar action, or omitted to take any action relating to the
filing of any Tax Return or the payment of any Tax, if such election, adoption,
change, amendment, agreement, settlement, surrender, consent or other action or
omission would have the effect of increasing the Tax liability of the any of the
Group Companies for any period ending after the Closing Date or decreasing any
Tax attribute of any of the Group Companies existing on the Closing Date.

 

4.15         Certain Payments. Neither Seller nor any of the Group Companies,
or, to the Knowledge of Seller, any officer, authorized agent, employee,
consultant or any other Person, while acting on behalf of the Group Companies,
has, directly or indirectly used any funds of the Group Companies for any
unlawful contribution, gift or other expense relating to political activity;
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds; established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; or made any false or fictitious entry on its
books or records; made any bribe, rebate, payoff, influence payment, kickback,
or other unlawful payment to any Person, private or public, regardless of form,
whether in money, property, or services, to obtain favorable treatment in
securing business or to obtain special concessions, or to pay for favorable
treatment for business secured or for special concessions already obtained. 
None of the Group Companies have participated in any illegal boycott or other
similar illegal practices affecting any of their actual or potential customers

 

4.16         Non-Contravention as to the Group Companies; Required Consents.

 

(a)           Neither the execution and delivery of this Agreement, nor the
consummation of the Transactions, will (a) violate any Law or Order to which any
Group Company is subject, or any provision the charter, bylaws, or other
governing documents of any Group Company, or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to receive a payment, accelerate, terminate, modify, or
cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which any Group Company is a party or by
which it is bound or to which any of its assets are subject, except where such
conflict, breach, default, acceleration, or failure to give notice would not
have a material adverse effect on the Business.

 

13

--------------------------------------------------------------------------------


 

(b)           No consents, approvals or authorizations of, or filings with, any
Governmental or Regulatory Authority or any other Person are required to be
obtained by Group Company in connection with the execution and delivery of this
Agreement and the consummation of the Transactions, except for the required
consents set forth in Schedule 4.16(b) of the Disclosure Schedule and where the
failure to obtain such consent, approval or authorization, or make such filing
would not have a material adverse effect on the Business.

 

4.17         Legal Matters. Except as set forth in Schedule 4.17 of the
Disclosure Schedule, there are no suits, actions, claims, investigations,
administrative proceedings or other proceedings, criminal, civil, or quasi
civil, pending or, threatened by or against the any Group Company. Seller has no
Knowledge of any facts or circumstances that could reasonably be expected to
give rise to any claim, investigation, administrative proceeding or other
proceeding, criminal, civil, or quasi civil that would be required to be
disclosed under this Section 4.17.

 

4.18         Compliance with Applicable Law.

 

(a)           General. Except as set forth on Schedule 4.18(a) of the Disclosure
Schedule, none of the Group Companies, is in default under any, and each of the
Group Companies have complied in all material respects with all Laws and Orders
applicable to such Group Companies, including, without limitation, (i) all Laws
and Orders related or incident to the licensure, credentialing and certification
of providers of radiation therapy, physicians and health professionals,
(ii) health and safety matters, (iii) employment and labor laws, and (iv) health
laws and regulations, in each case, including, without limitation, any
regulations related to any inter-consultation payments or arrangements of any
Group Company. Seller does not have any Knowledge of any basis for assertion of
any violation of the foregoing or for any claim for compensation or damages or
otherwise arising out of any violation of the foregoing. Seller has not received
any notification of any asserted present or past failure to comply with any of
the foregoing that has not been satisfactorily responded to in the time period
required thereunder.

 

(b)           Permits.  Set forth in Schedule 4.18(b) of the Disclosure Schedule
is a complete and accurate list of all licenses, certificates, permits,
approvals, franchises, notices and authorizations issued by any Governmental
Agency (collectively, the “Permits”), held by the Group Companies that relate to
the operation of the Facilities and the Business. The Permits set forth in
Schedule 4.18(b) of the Disclosure Schedule are all the Permits required for the
operation of the Facilities and the conduct of the Business of the Group
Companies in its current form. All the Permits set forth in Schedule 4.18(b) of
the Disclosure Schedule are in full force and effect. None of the Group
Companies has engaged in any activity that would cause or permit revocation or
suspension of any Permit, and no action or proceeding seeking to or
contemplating the revocation or suspension of any Permit is pending or
threatened. There are no existing defaults or events of default or events or
state of facts which, with notice or lapse of time or both, would constitute a
default by the any Group Company under any Permit. Seller does not have any
Knowledge of any default or claimed or purported or alleged default or state of
facts which with notice or lapse of time or both would constitute a default on
the part of any party in the performance of any obligation to be performed or
paid by any party under any Permit. Except as set forth in Schedule 4.18(b) of
the Disclosure Schedule, the consummation of the Transactions will in no way
affect the continuation, validity or the effectiveness of the Permits or require
the consent of any Person.

 

14

--------------------------------------------------------------------------------


 

(c)           Privacy and Security. All information or data collected by the
Group Companies from their patients, or acquired by the Group Companies about
consumers, including personally identifiable information and aggregate or
anonymous information (collectively, “PII”), has been collected, has been and is
being used and has been and is being held in compliance in all material respects
with all Laws and Orders of any Governmental or Regulatory Authority. The Group
Companies have stored and maintained PII in a secure manner, using commercially
reasonable technical measures, to assure the integrity and security of the data
and to prevent loss, alteration, corruption, misuse and unauthorized access to
PII. The Group Companies destroyed or otherwise rendered irretrievable any
records, whether electronic or paper-based, containing PII that the Group
Companies sought to dispose of in the ordinary course of business. All third
party access to PII has been subject to written confidentiality requirements.
There has been no unauthorized access to or disclosure of PII. The transfer of
PII hereunder complies with all applicable Laws and Orders relating to such
transfer and with the Privacy Policy, contracts and other obligations in regard
to PII. The Group Companies have not received any claims, notices or complaints
regarding its information practices and processing of PII.

 

4.19         Taxes. Each Group Company has filed or caused to be filed on a
timely basis all Tax Returns required to be filed by such Group Company prior to
the Closing Date. All Tax Returns filed by or on behalf of the Group Companies
are true, complete and correct in all respects. The Group Companies have timely
paid all Taxes due and payable with respect to the periods covered by such Tax
Returns (as reflected thereon), or otherwise owed by the Group Companies
(whether or not shown or required to be shown on any Tax Return). There are no
Tax liens on any of the properties or assets, real, personal or mixed, tangible
or intangible, of any of the Group Companies. The Group Companies have not
incurred any Tax liability (including, without limitation, related to stamp
Taxes) other than in the ordinary course of business. No deficiency in Taxes for
any period has been asserted by any taxing authority which remains unpaid at the
date hereof (the results of any settlement being set forth on Schedule 4.19 of
the Disclosure Schedule), and no written inquiries or notices have been received
by the Group Companies from any taxing authority with respect to possible claims
for Taxes. Seller has no reason to believe that such an inquiry or notice is
pending or threatened or that there is a basis for any additional claims or
assessments for Taxes. None of the Group Companies has agreed to the extension
of the statute of limitations with respect to any Tax Return or Tax period.

 

4.20         Environmental Matters.

 

(a)           Except as set forth in Schedule 4.20 of the Disclosure Schedule,
no Hazardous Substance is present or at any time has been stored, treated,
released, disposed of or discharged on, about, from or affecting the Facilities
during the period of any ownership, lease or occupancy thereof by any of the
Group Companies, in any material amounts, except for products that have been
used, maintained and disposed of in compliance with all applicable laws,
rules and regulations and all applicable manufacturer instructions, and Seller
does not have any Knowledge of any liability that is based upon or related to
any environmental condition, and there is no reasonable basis for any such
liability arising.

 

(b)           Except as set forth on Schedule 4.20 of the Disclosure Schedule,
no Group Company has, nor to the Knowledge of Seller, has any prior or current
owner, tenant

 

15

--------------------------------------------------------------------------------


 

or occupant of any part of the Facilities, received (i) any notification or
advice from or given or been required to have given any report or notice to any
Governmental or Regulatory Authority or any other Person whatsoever involving
the use, management, handling, transport, treatment, generation, storage, spill,
escape, seepage, leakage, spillage, emission, release, discharge, remediation or
clean-up of any Hazardous Substance on or about any of the Facilities or caused
by any of the Group Companies or any Affiliate thereof, or (ii) any complaint,
order, citation or notice with regard to a Hazardous Substance or any other
environmental health or safety matter affecting the Facilities, or any business
or operations conducted thereat under any applicable Law.

 

4.21         Agreements.

 

(a)           Schedule 4.21 of the Disclosure Schedule contains a true, complete
and accurate list of the following contracts and other agreements to which any
Group Company is a party, or by or to which any of the Group Company’s assets or
properties are bound or subject (in each case, whether written or oral and
including all amendments thereto, collectively, the “Material Agreements”):

 

(i)            any agreement for the purchase or sale of materials, supplies,
equipment, inventory, or services involving consideration in excess of
$25,000.00;

 

(ii)           any agreement (or group of related agreements) under which any
Group Company has created, incurred, assumed or guaranteed any Indebtedness, or
any capitalized lease obligation, in excess of $25,000.00, or under which it has
imposed a Lien on any of its assets, tangible or intangible;

 

(iii)          are contracts for the grant to any Person of any preferential
rights to purchase any of the Group Company’s assets or properties;

 

(iv)          are leases of real or personal property with respect to the
Business of any Group Company, which provide for lease payments in excess of
$25,000.00 per year;

 

(v)           any agreement concerning confidentiality or noncompetition;

 

(vi)          any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing gross annual compensation in
excess of $50,000.00 or providing severance benefits;

 

(vii)         any agreement under which it has advanced or loaned any amount to
any of its directors, officers, and employees outside the ordinary course of
business;

 

(viii)        any collective bargaining agreement;

 

(ix)           any agreement concerning a partnership or joint venture;

 

16

--------------------------------------------------------------------------------


 

(x)            any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other material plan or
arrangement for the benefit of its current or former directors, officers, and
employees; and

 

(xi)           any agreements that are otherwise material to the Business of any
Group Company which do not fit into one of the aforementioned categories.

 

(b)           Seller has delivered to Buyer a correct and complete copy of each
written Material Agreement (as amended to date) and a written summary setting
forth the terms and conditions of each oral Material Agreement. With respect to
each such Material Agreement: (i) the agreement is legal, valid, binding,
enforceable, and in full force and effect; (ii) the agreement will continue to
be legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the Transactions; (iii) no party is in
breach or default, and no event has occurred that with notice or lapse of time
would constitute a breach or default, or permit termination, modification, or
acceleration, under the agreement; and (iv) no party has repudiated any
provision of any such Material Agreement.

 

4.22         Third Party Reimbursement. Except as set forth on Schedule 4.22 of
the Disclosure Schedule, complete copies of all third party reimbursement
agreements relating to the operation of the Business of the Group Companies (the
“Reimbursement Agreements”) that are currently in force have been delivered to
Buyer prior to the execution of this Agreement. There are no facts or
circumstances that could result in (a) the cancellation or non-renewal of any
Reimbursement Agreement (except to the extent provided in a termination “without
cause” provision); or (b) any retroactive adjustment by any payor under any
Reimbursement Agreement.

 

4.23         Inspections and Investigations. Except as set forth and described
in Schedule 4.23 of the Disclosure Schedule: (a) no right of any Group Company,
nor the right of any licensed professional or other individual employed by or
under contract with any Group Company, to receive reimbursements pursuant to any
government program or private non-governmental program under which any Group
Company directly or indirectly receives payments (“Payor Programs”) related to
the Business has been terminated or otherwise adversely affected as a result of
any investigation or action whether by any Governmental or Regulatory Authority
or other third party; (b) none of Seller or any of the Group Companies has,
during the past five (5) years, been the subject of any inspection,
investigation, survey, audit, monitoring or other form of review by any
Governmental or Regulatory Authority, trade association, professional review
organization, accrediting organization or certifying agency based upon any
alleged improper activity nor has any Group Company received any notice of
deficiency during the past five (5) years in connection with the operations of
the Business; and (c) there are not presently any noticed outstanding
deficiencies or work orders related to the Business of the Group Companies of
any Governmental or Regulatory Authority having jurisdiction over the Group
Companies or the Business of the Group Companies or requiring conformity to any
applicable agreement, statute, regulation, ordinance or bylaw, including but not
limited to, the Payor Programs. Attached as part of Schedule 4.23 of the
Disclosure Schedule are copies of all reports, correspondence, notices, and
other documents relating to any matter described or referenced therein.

 

17

--------------------------------------------------------------------------------


 

4.24         Rates and Reimbursement Appeals. None of the Group Companies has
any reimbursement or payment rate appeals, disputes or contested positions
currently pending before any Governmental or Regulatory Authority or any
administrator of any Payor Programs with respect to the Business of the Group
Companies.

 

4.25         Licenses. The Group Companies do not produce or distribute any
product, nor perform any service, under a proprietary license granted by another
entity and has not licensed its rights in any current or planned products,
designs or services to any other entities. Each Group Company has the right to
use all computer software, including all property rights constituting part of
that computer software, used in connection with the Business of such Group
Company (the “Computer Software”). A list of all material written licenses
pertaining to the Computer Software (other than over-the-counter “shrink-wrap”
software licenses) is set forth in Schedule 4.25 of the Disclosure Schedule
attached hereto (the “Computer Licenses”). The Computer Licenses are valid and
enforceable by the applicable Group Companies and the use of the Computer
Software and, the Computer Licenses do not infringe upon or conflict with the
rights of any third party. The Group Companies have not granted any licenses to
use the Computer Software or any sub-licenses with respect to any of the
Computer Licenses.

 

4.26         Insurance. The Group Companies maintain insurance policies as set
forth in Schedule 4.26 of the Disclosure Schedule. Such policies are in full
force and effect and all premiums due thereon prior to or on the Closing Date
have been paid in full. The Group Companies have complied with all material
provisions of such policies. A complete list and brief description of the
insurance policies, including limits of coverage, maintained by the Group
Companies in connection with the Business is set forth in Schedule 4.26 of the
Disclosure Schedule. There are no notices of any pending or, threatened
termination or premium increases with respect to any of such policies. Except as
set forth on Schedule 4.26 of the Disclosure Schedule, none of the Group
Companies have had any casualty loss or occurrence that may give rise to any
claim of any kind not covered by insurance and Seller does not have any
Knowledge of any occurrence which may give rise to any claim of any kind not
covered by insurance. Except as set forth on Schedule 4.26 of the Disclosure
Schedule, no third party has filed any claim against any of the Group Companies
for personal injury or property damage of a kind for which liability insurance
is generally available which is not covered by such Group Companies’ insurance
policies. All claims against the Group Companies that are covered by insurance
have been reported to the insurance carrier on a timely basis.

 

4.27         Intellectual Property. Set forth in Schedule 4.27 of the Disclosure
Schedule is a list and brief description of all of the material patents,
registered and common law trademarks, service marks, trade names, copyrights and
other similar rights of the Group Companies and applications for each of the
foregoing. The Group Companies own, or have licensed through valid and
enforceable licensing agreements, all right, title and interest in and to all
such proprietary rights. No adverse claims have been made and no dispute has
arisen with respect to any of said proprietary rights, and, the operations of
the Business of the Group Companies and the use by the Group Companies of such
proprietary rights do not involve infringement or claimed infringement of any
patent, trademark, service mark, trade name, copyright, license or similar
right.

 

18

--------------------------------------------------------------------------------


 

4.28         Licensure. Each individual employed by or contracted with any of
the Group Companies to perform professional services is duly licensed to provide
such services and is otherwise in compliance in all material respects with all
applicable Laws relating to such professional licensure and otherwise meets the
applicable qualifications to provide such professional services. Each individual
now or formerly employed by or contracted with any Group Company to provide
professional services was duly licensed to provide such services during all
applicable periods when such employee or independent contractor provided such
services on behalf of such Group Companies. Each Group Company is in compliance
in all material respects with all applicable Laws relating to the corporate
practice of the learned or licensed professions, and there are no claims,
disputes, actions, suits, proceedings or investigations currently pending,
filed, commenced or threatened against or affecting any Group Company relating
to such laws and precedents.

 

4.29         Books and Records. Except as set forth on Schedule 4.29 of the
Disclosure Schedule, the books and records of each Group Company are complete
and correct, have been maintained in accordance with good business practices and
accurately reflect the basis for the financial position and results of
operations of the Group Companies set forth in the Financial Statements. All of
such books and records, including true and complete copies of all written
contracts, have been made available for inspection by Buyer and its
representatives.

 

4.30         Real Property and Vehicles.

 

(a)           Schedule 4.30(a) of the Disclosure Schedule sets forth the address
and description of each parcel of Owned Real Property as of the date of this
Agreement and the name of the Person that owns such Owned Real Property. With
respect to each parcel of Owned Real Property:

 

(i)            a Group Company has good and marketable indefeasible fee simple
title, free and clear of all Liens;

 

(ii)           except as set forth in Schedule 4.30(a)(ii) of the Disclosure
Schedule, none of the Group Companies has leased or otherwise granted to any
Person the right to use or occupy such Owned Real Property or any portion
thereof; and

 

(iii)          there are no outstanding options, rights of first offer or rights
of first refusal to purchase such Owned Real Property or any portion thereof or
interest therein.

 

(b)           A list and description of all real property leased to or by any of
the Group Companies in connection with the Business or in which the Group
Companies have any interest in connection with the Business, together with the
name of the landlord and tenant under each such lease, is set forth in Schedule
4.30(b) of the Disclosure Schedule (the “Leased Real Property”). All leases for
Leased Real Property provide for rental terms that are consistent with fair
market value and are the result of arm’s length bargaining. The Leased Real
Property is held subject to written leases or other agreements which are valid
and effective in accordance with their respective terms and, there are no
existing defaults or events of default, or events which

 

19

--------------------------------------------------------------------------------


 

with notice or lapse of time or both would constitute defaults thereunder on the
part of a Group Company. Seller does not have any Knowledge of any default or
claimed or purported or alleged default or state of facts which, with notice or
lapse of time or both, would constitute a default on the part of any other party
in the performance of any obligation to be performed or paid by such other party
under any lease.

 

(c)           Schedule 4.30(c) of the Disclosure Schedule sets forth the
description of each Owned Vehicle as of the date of this Agreement and the name
of the Person that owns such Owned Vehicle. With respect to each Owned Vehicle:

 

(i)            a Group Company has good and marketable indefeasible fee simple
title, free and clear of all Liens;

 

(ii)           except as set forth in Schedule 4.30(c)(ii) of the Disclosure
Schedule, none of the Group Companies has leased or otherwise granted to any
Person the right to use or occupy such Owned Vehicle; and

 

(iii)          there are no outstanding options, rights of first offer or rights
of first refusal to purchase such Owned Vehicle.

 

4.31         The Facilities.

 

(a)           The buildings, appurtenances and fixtures comprising the
Facilities are in good operating condition, normal wear and tear excepted, and
are in the aggregate sufficient to satisfy the Business of the Group Companies.

 

(b)           The Facilities: (i) have physical access to public roads or access
to public roads by means of a perpetual access easement, such access being
sufficient to satisfy the current and reasonably anticipated transportation
requirements of the Business of the Group Companies as presently conducted at
such parcel; and (ii) are served by all utilities in such quantity and quality
as are sufficient to satisfy the current sales levels and business activities as
conducted at such location.

 

(c)           Neither Seller nor any of the Group Companies have received notice
of any condemnation proceeding or special assessment with respect to any portion
of the Facilities or any access thereto, and, to the Knowledge of Seller, no
proceedings or special assessments are contemplated or pending by any
governmental or regulatory authority.

 

4.32         Compensation.  Set forth in Schedule 4.32(a) of the Disclosure
Schedule is a list of all agreements between each Group Company and each person
or entity employed by or independently contracting with such Group Company in
connection with the Business and set forth in Schedule 4.32(b) of the Disclosure
Schedule is a list of all employees of the Group Companies and their respective
positions, length of service, job categories, salaries, and accrued benefits.
Except as set forth in Schedule 4.32(c) of the Disclosure Schedule, the
Transactions will not result in any liability for severance pay to any employee
or independent contractor of any Group Company. Except as set forth in Schedule
4.32(d) of the Disclosure Schedule, no Group Company has informed any employee
or independent contractor providing services to

 

20

--------------------------------------------------------------------------------


 

such Group Company that such person will receive any increase in compensation or
benefits or any ownership interest in any Group Company as a result of the
Transactions.

 

4.33         Employee Benefit Matters.  Except as set forth on Schedule 4.33 of
the Disclosure Schedule, none of the Group Companies is a party to a contract or
any kind of special arrangement with their employees, establishing special
remuneration or bonuses, deferred compensation, right to retirement, pension,
stock purchase, option, special Indemnitees, or any agreement of any nature
whereby any Group Company is bound to assume commitments other than those
obligations established by Law or by the respective Collective Bargaining Labor
Agreement.

 

4.34         Labor Relations.  Except as set forth on Schedule 4.34 of the
Disclosure Schedule, there have been no violations of any Laws with respect to
the employment of individuals by, or the employment practices or work conditions
of, any Group Company, or the terms and conditions of employment, wages and
hours. None of the Group Companies are engaged in any unfair labor practice or
other unlawful employment practice and there are no outstanding charges of
unfair labor practices or other employee-related complaints pending or
threatened against any Group Company before any Governmental or Regulatory
Authority. There is no strike, picketing, slowdown or work stoppage or
organizational attempt pending or threatened against or involving the Business
of the Group Companies.

 

4.35         Financial Guaranties.  Except as set forth on Schedule 4.35 of the
Disclosure Schedule, none of Seller nor any of the Group Companies is a
financial guarantor or otherwise is liable for any liability or obligation
(including Indebtedness) of the Company or any of its Subsidiaries or of any
other Person.

 

4.36         Affiliate Transactions.  Except for the Transaction Documents or as
set forth on Schedule 4.36 of the Disclosure Schedule, no officer, director,
equity holder or Affiliate of any Group Company or any individual related by
blood, marriage or adoption to any such Person or any entity in which any such
Person owns any beneficial interest, is a party to any Contract or transaction
with any Group Company or has any interest in any assets used by any Group
Company.

 

4.37         Bank Accounts.

 

Schedule 4.37 of the Disclosure Schedule sets forth with regard to each bank
account, safety deposit box and lock box of each Group Company, the name of the
institution where such account is maintained, the account number, a list of the
authorized signatories and its purpose.  Other than the accounts listed on
Schedule 4.37 of the Disclosure Schedule, no Group Company maintains any
accounts, lockboxes or safe deposit boxes at any bank, trust company, savings
institution, brokerage firm or other financial institution.

 

4.38         Customers; Suppliers and Facility Mandates

 

(a)           Schedule 4.38(a) of the Disclosure Schedule sets forth the top 20
customers of the Group Companies (based on the dollar amount of sales to such
customers) for the 12-month period ended December 31, 2010 (the “Material
Customers”).  Except as set forth on Schedule 4.38(a) of the Disclosure
Schedule, (i) all Material Customers continue to be

 

21

--------------------------------------------------------------------------------


 

customers of the Group Companies and none of such Material Customers has
materially reduced the dollar amount of its purchases from the Group Companies
from the levels achieved during the 12-month period ended December 31, 2010,
other than any reduction occurring in the ordinary course of business, (ii) no
Material Customer has terminated its relationship with the Group Companies, nor,
has the Company received notice that any Material Customer intends to do so;
(iii) no Group Company is involved in any material claim, dispute or controversy
with any Material Customer and (iv) no Group Company is involved in any claim,
dispute or controversy with any of its other customers.  No Material Customer
has reduced its reimbursement rates or payment rates, nor, has the Company
received any notice that any Material Customer intends to do so.

 

(b)           Schedule 4.38(b) sets forth the top 20 suppliers of the Group
Companies (based on the dollar amount of purchases from such suppliers) for the
12-month period ended December 31, 2010 (the “Material Suppliers”).  Except as
set forth on Schedule 4.38(b), (i) all Material Suppliers continue to be
suppliers of the Group Companies and none of such Material Suppliers has reduced
materially the dollar amount of the materials or services provided to the Group
Companies from the levels achieved during the 12-month period ended December 31,
2010, other than any reduction occurring in the ordinary course of business;
(ii) no Material Supplier has terminated its relationship with the Group
Companies, nor has the Group Companies received notice that any Material
Supplier intends to do so; (iii)  no Group Company is involved in any claim,
dispute or controversy with any Material Supplier; and (iv)  no Group Company is
involved in any material claim, dispute or controversy with any of its other
suppliers.

 

4.39         Absence of Undisclosed Liabilities.  None of the Group Companies
have any liabilities or other obligations of any nature arising out of or
relating to the Business except: (a) liabilities or other obligations as and to
the extent reserved against as set forth in the Financial Statements;
(b) liabilities or other obligations incurred after the Interim Date in the
ordinary course of business consistent with past practice; (c) liabilities or
other obligations that may become payable pursuant to this Agreement; or (d) as
otherwise disclosed on Schedule 4.39 of the Disclosure Schedule.

 

4.40         True and Correct Representations and Warranties and Statements of
Facts.  No representation or warranty made by Seller in this Agreement or in any
of the other Transaction Documents is false or inaccurate in any material
respect, and no statement of fact made by Seller herein or therein contains any
untrue statement of fact or omits to state any fact of which Seller are aware
that is necessary in order to make the statement not misleading in any material
respect.

 

4.41         Investor Representations.  Seller is not a “U.S. Person,” within
the meaning of Regulation S under the United States Securities Act of 1933, as
amended (the “Securities Act”) and he is outside of the United States. Seller is
acquiring the Notes for his own account and not with a view to the distribution
thereof within the meaning of Section 2(11) of the Securities Act, in any manner
that would be in violation of the Securities Act or the securities laws of any
state of the United States or any foreign jurisdiction.  Seller understands that
(i) the Notes will not be registered under the Securities Act or any state
securities laws and (ii) the Notes may not be sold or otherwise disposed of
unless such sale or disposition is registered under

 

22

--------------------------------------------------------------------------------


 

the Securities Act and applicable state securities laws or such sale or other
disposition is exempt from registration thereunder.  Seller will not offer or
sell the Notes using any manner involving a public offering within the meaning
of Section 4(2) under the Securities Act.

 

5.             Representations and Warranties of Buyer.  In order to induce
Seller to enter into this Agreement and to consummate the Transactions, Buyer
represents and warrants to Seller, as of the date hereof:

 

5.1           Organization of Buyer.  Buyer is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization.

 

5.2           Authorization of Transaction.  Buyer has full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of Buyer, enforceable in accordance with its terms and conditions. Neither Buyer
needs to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any Governmental or Regulatory Agency in order to
consummate the Transactions. The execution, delivery, and performance of this
Agreement and all other Transaction Documents hereby have been duly authorized
by Buyer.

 

5.3           Non-Contravention.  Neither the execution and delivery of this
Agreement, nor the consummation of the Transactions, will (a) violate any Law or
Order to which either Buyer is subject, or any provision of its charter, bylaws,
or other governing documents, or (b) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which either Buyer is a party or by which it is bound or to which any of its
assets are subject.

 

5.4           Brokers’ Fees.  Neither Buyer has any Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the Transactions.

 

5.5           Additional Representations. Each of Buyer, RTS and RTI represent
and warrant to Seller, as of the date hereof that the representations and
warranties contained in Section 1 of the DDJ Note Purchase Agreement are true
and correct in all material respects as though made as of the date of the DDJ
Note Purchase Agreement.

 

6.             Conditions Precedent.

 

6.1           Obligations of Buyer.  The obligations of Buyer to enter into and
complete the transaction contemplated by this Agreement and each of the other
Transaction Documents is subject to the fulfillment on the Closing Date of the
following conditions, any one or more of which may be waived by Buyer in its
sole discretion:

 

(a)           Representations and Warranties True as of Closing.  Each of the
representations and warranties of Seller contained in this Agreement shall have
been true and correct in all material respects (without duplication of any
materiality qualifications included in such representations and warranties for
the purposes of this Section 6.1(a)).

 

23

--------------------------------------------------------------------------------


 

(b)           Compliance with Agreement.  Seller shall have performed and
complied in all material respects with each of the agreements and covenants
required by this Agreement to have been performed or complied with by him prior
to or at the Closing.

 

(c)           Governmental Licenses, Permits and Approvals.  Any and all Permits
and approvals from any Governmental or Regulatory Agency required for Buyer
and/or Seller to lawfully enter into this Agreement or consummate the Closing of
the Transactions shall have been obtained by such Party.

 

(d)           Authority and Third Party Consents.  Seller shall have obtained
all consents and authorizations necessary to complete the Transactions. All
consents, permits and approvals from parties to any Material Agreements which
may be required in connection with the performance by Seller of his obligations
under this Agreement and the other Transaction Documents, or to assure the
continuance of such contracts or other agreements in full force and effect after
the Closing Date (without any material breach by Seller and without giving any
contracting party the right to terminate or modify) shall have been obtained by
Seller.

 

(e)           Litigation.  No action, suit or proceeding shall have been
instituted before any court or Governmental or Regulatory Agency or instituted
or threatened by any Governmental or Regulatory Agency to restrain or prevent
the carrying out of the Transactions or to seek damages in connection with such
Transactions.

 

(f)            Documents Satisfactory.  All proceedings to be taken and all
documents to be executed and delivered by Seller in connection with the
consummation of the Transactions shall be reasonably satisfactory as to form and
substance to Buyer and its counsel.

 

(g)           Closing Deliverables.  Buyer shall have received the closing
deliverables to be received at Closing pursuant to Section 7.2 hereof.

 

6.2           Obligations of Seller.  The obligations of Seller to enter into
and complete the Transactions is subject to the fulfillment on or prior to the
Closing Date of the following conditions, any one or more of which may be waived
by Seller in his sole discretion:

 

(a)           Closing Date Consideration. At the Closing, (x) Buyer shall pay to
Seller an amount in cash equal to the Cash Portion of the Purchase Price and
(y) Buyer shall transfer to Seller the Notes (other than the Notes subject to
the Notes Escrow).

 

(b)           Escrow.  At the Closing, Buyer shall keep possession of the Notes
Escrow on behalf of Seller.

 

(c)           Representations and Warranties True as of Closing. Each of the
representations and warranties of Buyer contained in this Agreement shall have
been true and correct in all material respects (without duplicating any
materiality qualifications included in such representations and warranties for
the purposes of this Section 6.2(a)).

 

(d)           Compliance with this Agreement. Buyer shall have performed and
complied in all material respects with each of the agreements and covenants
required by this Agreement to be performed or complied with by it prior to or at
the Closing.

 

24

--------------------------------------------------------------------------------


 

(e)           Closing Deliverables. Seller shall have received the closing
deliverables to be received at Closing pursuant to Section 7.1 hereof.

 

7.             Delivery of Documents.

 

7.1           Delivery of Buyer’s Documents. At the Closing, Buyer shall deliver
to Seller the following documents, any of which may be waived by Seller in his
sole discretion:

 

(a)           the documentation (the “Note Documentation”) in the form attached
hereto as Exhibit C, to be entered into in connection with the issuance of the
Notes;

 

(b)           the Notes constituting a portion of the Purchase Price, as
specified in Section 2.2, duly executed by RTS; and

 

(c)           all such other documents, instruments and agreements deemed
reasonably necessary by Seller or its counsel to effect the Transactions
contemplated hereunder.

 

7.2           Seller’s Closing Deliveries. At the Closing, Seller shall deliver
to Buyer the following documents, any of which may be waived by Buyer in its
sole discretion:

 

(a)           (i) stock certificates of each Target Company, in the form
suitable for transfer, evidencing transfer of the Purchased Interests, (ii) the
appropriate notices of transfer and (iii) the entry in the stock ledgers of each
Target Company acknowledging the transfer of the Purchased Interests;

 

(b)           evidence (in a form satisfactory to Buyer) of the waiver of any
rights of first refusal or any other purchase rights of minority holders with
respect to the Purchased Interests;

 

(c)           original copies of the incorporation documents and by-laws of each
Target Company and the books and records of each Target Company;

 

(d)           a certification issued by an officer of each Group Company
acknowledging the transfer of the Purchased Interests to Buyer;

 

(e)           a counterpart to the applicable Note Documentation, duly executed
by Seller;

 

(f)            an IRS Form W-8BEN, duly executed by Seller;

 

(g)           legal opinions from Seller’s counsel regarding each Group Company,
substantially in the form annexed hereto as Exhibit D; and

 

(h)           all such other documents, instruments and agreements deemed
reasonably necessary by Buyer or its counsel to effect the Transactions
contemplated hereunder.

 

25

--------------------------------------------------------------------------------


 

8.             Indemnification.

 

8.1           Indemnification of Buyer. Seller agrees to indemnify and hold
harmless Buyer and its officers, directors, shareholders, employees, agents,
representatives, and Affiliates (the “Buyer Indemnitees”) from and against all
claims, suits, obligations, liabilities, damages and expenses, including,
without limitation, reasonable attorneys’ fees incurred by the Buyer Indemnitees
incurred in attempting to enforce this indemnity (“Losses”), based upon, arising
out of or resulting from:

 

(a)           any breach of any of the representations and warranties made by
Seller contained in this Agreement if such breach relates to (x) Seller or
(y) any of the Target Companies (but only to the extent of Seller’s percentage
ownership interest in the Target Companies prior to Closing), except as set
forth in Section 8.1(b));

 

(b)           any breach of the representations and warranties made by Seller
contained in Section 4.1 (Authorization of Transaction), Section 4.3  (Brokers’
Fees), Section 4.4 (Capitalization), Section 4.5 (Seller Expenses), Section 4.6 
(Related Party Payments), Section 4.8 (Lock Box), and Section 4.36 (Affiliate
Transactions);

 

(c)           any breach of any covenants or agreements made by Seller contained
in this Agreement;

 

(d)           any Pre-Closing Taxes;

 

(e)           any and all claims of any third party for alleged liabilities or
obligations of the Target Companies (but only to the extent of Seller’s
percentage ownership interest in the Target Companies immediately prior to the
Closing) as they relate to the Business related to or occurring during the
period prior to the Closing; and

 

(f)            any and all claims of any third party, including without
limitation, any former and present interest holder in any Target Company,
related to the distribution of all or any portion of the Purchase Price.

 

8.2           Indemnification of Seller. Buyer hereby agree to indemnify and
hold harmless Seller and its officers, shareholders, employees, agents,
representatives, and Affiliates, as applicable (the “Seller Indemnitees”) from
and against all Losses based upon, arising out of or resulting from any breach
of Buyer’s representations, warranties, covenants or agreements contained in
Section 5.1-5.4 of this Agreement.  Buyer, RTS and RTI  agree to indemnify and
hold harmless the Seller Indemnitees from any material breach of Buyer’s
representations and warranties contained in Section 5.5 of this Agreement.  The
Seller Indemnitees shall not be entitled to recover Losses pursuant to breaches
any of Buyer’s representations and warranties contained in Section 5.5 of this
Agreement in the aggregate in excess of an amount equal to the sum of
$16,250,000, other than Losses relating to fraud committed by Buyer or any of
its Affiliates.

 

8.3           Survival.  The Parties agree that the representations and
warranties of the Parties contained in this Agreement shall survive the Closing
until the eighteen month anniversary of the Closing Date (the “General Survival
Date”), except that the Fundamental

 

26

--------------------------------------------------------------------------------


 

Representations shall survive until the 30th day after the date on which the
applicable statute of limitations expires.  Except as otherwise expressly set
forth herein, each of the covenants set forth in this Agreement and the
indemnification obligations of the Parties set forth in this Agreement shall
survive the Closing for the applicable statute of limitations period governing
the respective matters set forth therein.

 

8.4           Manner of Calculation.  For the purposes of determining whether
there has been a breach of any representation or warranty and the amount of Loss
related thereto, the representations and warranties set forth in this Agreement
(other than those in Section 5.5)  shall be considered without regard to any
materiality qualification (including terms such as “material” and “material
adverse effect”) set forth therein.

 

8.5           Limitations on Indemnification Obligations.  The rights to
indemnification pursuant to the provisions of this Agreement are subject to the
following limitations:

 

(a)           the Buyer Indemnitees shall not be entitled to recover for any
particular Loss pursuant to Section 8.1(a) (other than Losses relating to
breaches of the Fundamental Representations) until the total amount of Losses
(or series of related Losses) which the Buyer Indemnitees would recover under
Section 8.1(a) exceeds $275,000 (the “Deductible”), and to the extent Losses
claimed exceed the Deductible, the Buyer Indemnitees shall be entitled to
recover all Losses in excess of the Deductible;

 

(b)           the Buyer Indemnitees shall not be entitled to recover for any
particular Loss pursuant to Section 8.1(a) relating to breaches of Section 4.12
(Financial Statements) until the total amount of Losses (or series of related
Losses) which the Buyer Indemnitees would recover under Section 8.1(a) exceeds
$250,000 (the “Financial Statements Deductible”), and to the extent Losses
claimed exceed the Financial Statements Deductible, the Buyer Indemnitees shall
be entitled to recover all Losses in excess of the Financial Statements
Deductible.  The Parties acknowledge that they have engaged in extensive
discussion together and in conjunction with the Company’s auditors regarding the
calculation of EBITDA, the amount of accounts receivable, the allowance for
doubtful accounts, and working capital, in each case, of the Group Companies and
as set forth on the attached Exhibit E.  The Parties acknowledge their agreement
with Exhibit E based upon the facts and circumstances as known at such time of
agreement, and further acknowledge and agree that  no indemnification claims can
be made by Buyer (i) with respect to the matters set forth on Exhibit E, unless
such indemnification claims are based on the development and/or disclosure of,
facts and/or circumstances, which such facts and circumstances were not taken
into account in the preparation of Exhibit E, thereby resulting in an error
and/or omission with respect to the matters contained in Exhibit E and (ii) for
any Losses solely arising from  any restatements of the Financial Statements
resulting from changes to applicable accounting rules or regulations  or a
change in interpretation of such accounting rules or regulations or a change in
a policy or practice at Buyer or Buyer’s Affiliates election from historical
policy or practice; and

 

(c)           the Buyer Indemnitees shall not be entitled to recover Losses
pursuant to Section 8.1 in the aggregate in excess of an amount equal to forty
percent (40%) of the Purchase Price (the “Cap”), other than Losses relating to
(i) Pre-Closing Taxes, (ii) any breach of any

 

27

--------------------------------------------------------------------------------


 

covenant made by Seller in this Agreement, (iii) fraud committed by the Seller
or any of its Affiliates or (iv) any breach of any Fundamental Representation.

 

8.6           Notice and Opportunity to Defend. If any Party (the “Indemnitee”)
receives notice of any claim or the commencement of any action or proceeding
with respect to which any other Party is obligated to provide indemnification
(the “Indemnifying Party”) pursuant to Section 8.1 or 8.2, the Indemnitee shall
promptly, (and in any event within five (5) Business Days after receiving notice
of the claim) give the Indemnifying Party notice thereof; provided, however,
that the failure to deliver such notice shall not be a condition precedent to
any liability of the Indemnifying Party under the provisions for indemnification
contained in this Agreement except to the extent the failure to deliver such
notice prejudices the Indemnifying Party’s ability to defend such proceeding. 
The Indemnifying Party may assume control of such defense; provided, that prior
to the Indemnifying Party assuming control of such defense, it shall
(x) demonstrate to the Indemnitee in writing such Indemnifying Party’s financial
ability to provide full indemnification to the Indemnitee with respect to such
proceeding (including the ability to post any bond required by the court or
adjudicative body before which such Proceeding is taking place) and (y) agree in
writing to be fully responsible for all Losses relating to such proceeding;
provided, further, that: (a) the Indemnitee shall be entitled to participate in
the defense of such claim and to employ counsel of its choice for such purpose
at its own expense; and (b) the Indemnifying Party shall not be entitled to
assume control of such defense without the prior written consent of the
Indemnitee if (i) the claim for indemnification relates to or arises in
connection with any criminal proceeding, action, indictment, allegation or
investigation, (ii) the Indemnitee reasonably believes an adverse determination
with respect to the Proceeding giving rise to such claim for indemnification
would be materially detrimental to or materially injure the Indemnitee’s
reputation or future business prospects, (iii) such claim seeks an injunction or
equitable relief against the Indemnitee, (iv) a conflict of interest exists
between the Indemnifying Party and the Indemnitee, or (v) the Indemnifying Party
failed or is failing to vigorously prosecute or defend such claim.  In any
event, the Indemnitee, the Indemnifying Party and the Indemnifying Party’s
counsel shall cooperate in the compromise of, or defense against, any such
asserted liability; provided, however, that Indemnifying Party shall not
compromise or settle any such matter without Indemnitee’s prior written consent.
If the Indemnifying Party chooses to defend any claim, the Indemnitee shall make
available to the Indemnifying Party any books, records or other documents within
its control that are necessary or appropriate to such defense.

 

8.7           Payment.  The Indemnifying Party shall pay the Indemnitee the
amount of established claims for indemnification within ten (10) days after the
establishment thereof (the “Due Date”). Any amounts not paid by the Indemnifying
Party when due under this Section 8.7 shall bear interest from the Due Date
thereof until the date paid at a rate equal to three (3) points above the
interest announced from time to time by Citibank, N.A. as its prime or base rate
of interest. All payments after the Closing by the Seller to a Buyer Indemnified
Party pursuant to this Section 8 shall be satisfied as follows: (i) first, by
the reduction of the principal amount of the Notes held in the Notes Escrow and
(ii) second, paid by Seller in cash to Buyer.  On the Escrow Release Date, Buyer
and Seller shall take such action as is reasonably necessary to release to
Seller an amount of Notes equal to the balance of the Notes Escrow minus the
aggregate amount, if any, which any Buyer Indemnified Party has claimed under
this Section 8 (to the extent such claims, if any, remain unresolved or are
resolved but unpaid as of the Escrow

 

28

--------------------------------------------------------------------------------


 

Release Date).  Seller shall take all action requested by Buyer in connection
with the reduction and/or forfeiture of the Notes held in the Notes Escrow and
hereby irrevocably appoints Buyer (or its designee(s)) as its attorney-in-fact
with full power to act on its behalf in connection therewith.  Notwithstanding
anything to the contrary herein or in the Note Documentation or the Notes, Buyer
and its Affiliates shall not have any obligation to make any payments or other
distributions under the Notes held in the Notes Escrow so long as any
indemnification claims are in dispute or payment thereof is outstanding.

 

8.8           Indemnification Rights. The right of any Party to indemnification,
reimbursement or other remedy based upon the representations, warranties,
covenants and obligations contained herein shall not be affected by any
investigation conducted with respect to, or any Knowledge acquired (or capable
of being acquired) at any time, whether before or after the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation, including — without limitation
— by any report that may have been received by Buyer from Seller or resulting
from Buyer’s due diligence procedures conducted with respect to the Group
Companies.

 

8.9           No Double-Recovery. Notwithstanding anything to the contrary
herein, the Buyer Indemnitees shall not be entitled to recover for any
particular Loss to the extent such Buyer Indemnitees have recovered such Loss
from another Seller Party.

 

8.10         Letter Agreement. Notwithstanding anything to the contrary herein,
(a) Buyer and its Affiliates shall not be restricted from or in any way limited
(including by Section 8.5) in their ability to recover from Alejandro Dosoretz
pursuant to that certain letter agreement between Alejandro Dosoretz (on behalf
of the sellers in the Original Agreement) and RTS, dated as of January 29, 2010
(the “Letter Agreement”) and (b) the Buyer Indemnitees may make claims under the
Letter Agreement without recovering from the Notes Escrow or other available
security; provided, that notwithstanding the foregoing, the Buyer Indemnitees
may in their sole discretion) make claims under this Agreement for the matters
covered by the Letter Agreement.

 

9.             Restrictive Covenants.

 

9.1           Restrictive Covenants.  For a period of five (5) years following
the Closing Date, Seller shall not, nor shall he permit any Person (alone or
together with others) controlling, controlled by, Affiliated with or related to
Seller to, directly or indirectly (including through ownership, management,
operation, or control of any other Person, or participation in the ownership,
management, operation or control of any other Person, or by being connected with
or having any interest in, as a stockholder, agent, consultant or partner, any
other Person):

 

(a)           make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, to any vendors,
payors, referring physicians or any other third parties, or take any action
which may, directly or indirectly, disparage any Group Company, their respective
Affiliates or any of such Person’s officers, directors, employees, advisors,
businesses, or reputations. Notwithstanding the foregoing, nothing in this
Agreement shall preclude Seller from making truthful statements or disclosures
that are required by applicable law, regulation or legal process;

 

29

--------------------------------------------------------------------------------


 

(b)           engage in the ownership, operation, control, or management of
radiation oncology facilities, or otherwise engage in the provision of radiation
oncology services (whether as a separate business or in conjunction with any
business or practice) (a “Competing Business”) anywhere in Latin America or the
Caribbean or any other jurisdiction in the world that the Company or any of its
Affiliates is operating or planning to operate (the “Service Area”).

 

(c)           have any interest, whether as owner, stockholder, member, partner,
director, officer, consultant or otherwise, in any Competing Business in the
Service Area; provided, however, that the foregoing restriction shall not
prevent Seller from (x) owning stock in any Competing Business listed on a
national securities exchange or traded in the over-the-counter market provided
that Seller does not own more than an aggregate of one percent (1%) of the stock
of such entity; or

 

(d)           directly or indirectly employ or retain or attempt to employ or
retain or knowingly arrange or solicit to have any other Person employ or
retain, any employee, consultant or any Person who heretofore has been employed
or retained by Group Company in connection with any aspect of the Business
during the eighteen (18) month period prior to the Closing Date or anytime
thereafter.

 

9.2           Reasonableness of Restrictive Covenants.  Seller acknowledges and
agrees that Buyer and its Affiliates operate the Business internationally and
therefore, the restrictive covenants contained herein have unique value to
Buyer, the breach of which cannot be adequately compensated in an action of law.
Seller further agrees that, in the event of the breach of the restrictive
covenants contained herein, Buyer shall be entitled to obtain appropriate
equitable relief, including, without limitation, a permanent injunction or
similar court order enjoining Seller from violating any of such provisions, and
that pending the hearing and the decision on the application for permanent
equitable relief, Buyer shall be entitled to a temporary restraining order and a
preliminary injunction. The prevailing Party shall be entitled to reimbursement
from the other Party of its reasonable costs and expenses (including attorneys’
fees and disbursements) of, or related to, such action or proceeding. No such
remedy shall be construed to be the exclusive remedy of Buyer and any and all
such remedies shall be held and construed to be cumulative and not exclusive of
any rights or remedies, whether at law or in equity, otherwise available under
the terms of this Agreement, at common law, or under federal, state or local
statutes, rules and regulations.  If any court of competent jurisdiction shall
deem any of the restrictive covenants contained in this Section 9.2, or portion
of any such covenants, too extensive or unenforceable, the other provisions of
this Section 9.2 shall nevertheless stand and remain enforceable according to
their terms. In such circumstance, the Parties expressly authorize the court to
modify such covenants or offending portion thereof, so that the restrictions,
limitations and scope of the restrictive covenants extend for the longest
period, comprise the largest territory and are enforceable to the maximum
permissible extent by law under the circumstances.  The provisions of this
Section 9.2 shall survive the execution and delivery of this Agreement.

 

30

--------------------------------------------------------------------------------


 

10.           Disclosure of Information.

 

10.1         Confidential Information. Each of the Parties hereto recognizes and
acknowledges that (a) the Transaction (including the terms and existence of this
Agreement and the other Transaction Documents) are highly confidential matters
and (b) during the course of negotiations in connection with the transaction
contemplated hereby each Party will grant access to, certain plans, systems,
methods, designs, procedures, books and records relating to operations,
personnel and practices, as well as records, documents and information
concerning business activities, practices, procedures and other confidential
information of the other Party  (all of the foregoing, collectively, the
“Confidential Information”), all of which constitute and will constitute
valuable, special and unique assets of such Party’s business.  Seller agrees to
treat Confidential Information as confidential, shall make all reasonable
efforts to preserve its confidentiality, and shall not duplicate or disclose
such Confidential Information, except in connection with the transaction
contemplated hereby to advisors, attorneys, accountants, bankers, investment
bankers, consultants and affiliates (the foregoing parties being referred to
herein as “Designated Representatives”) Seller, in its reasonable discretion,
shall deem necessary and which Designated Representatives shall agree to be
bound by an obligation of confidentiality at least as restrictive as set forth
herein. Except for such disclosure to Designated Representatives as may be
necessary or appropriate and such public or other disclosures as may be required
by court order or any state or federal law or regulation to which a Party is
subject or in order to defend litigation (in which case the disclosing Party
shall provide the other Party with notice and a copy of the required disclosure
a reasonable period of time in advance of such disclosure), the Parties agree to
use all reasonable efforts to maintain in confidence the existence and terms of
this Agreement and the Transaction and no Party shall issue any press release or
public statement without the prior written consent of all other Parties.

 

10.2         Injunctive Relief. The Parties hereto acknowledge that the
restrictions contained in Section 10.1, in view of the nature of the business in
which the other Parties are engaged, are reasonable and necessary in order to
protect the respective legitimate interests of such other Parties, and that any
material violation thereof could result in irreparable injuries to such other
Party. Each therefore acknowledges that, in the event of a breach or threatened
breach of the provisions of this Section 10, the other Party shall be entitled
to obtain from any court of competent jurisdiction, preliminary and permanent
injunctive relief restraining the breaching Party from disclosing any such
records, documents or information to any person, firm, corporation, association
or other entity whatsoever or from using any thereof in any manner whatsoever.

 

10.3         Other Remedies. Nothing contained in Section 9 or this Section 10
shall be construed as prohibiting any Party hereto from pursuing any other
remedies available to it for any such breach or threatened breach, including the
recovery of damages.

 

10.4         Survival. The provisions of this Section 10 shall survive the
execution and delivery of this Agreement.

 

11.           Further Assurances.  Each of the Parties hereto shall, at the
request of the other Party, furnish, execute and deliver such documents,
instruments, certificates, notices and further assurances as counsel for the
requesting Party shall reasonably deem necessary or desirable to

 

31

--------------------------------------------------------------------------------


 

effect complete consummation of this Agreement and the consummation of each of
the Transaction Documents and to carry out the Transactions, or in connection
with the preparation and filing of reports required or requested by any
Governmental or Regulatory Authority.  At either Party’s request and upon
reasonable notice, the other Party shall provide the requesting Party with
access to all books and records related to the Business for purposes of review
by any Governmental or Regulatory Authority having jurisdiction over Buyer or
Seller.

 

12.           Miscellaneous.

 

12.1         Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
certified, registered or express air mail, postage prepaid, or sent by facsimile
with receipt confirmed or electronic mail, and shall be deemed given when so
delivered personally, if delivered during normal business hours or if delivered
after normal business hours, then the next Business Day after its delivery, or
if mailed, two days after the date of mailing, as follows:

 

If to Seller or the Seller’s Representative:

Estudio Chehtman Abogados
Av. Córdoba 1233 - Piso 6º
1055  Buenos Aires - Argentina
Tel./Fax: (5411) 4813-6565
Attention:  Dr. Eduardo Chehtman

 

With a copy to:

Shumaker, Loop & Kendrick, LLP
Bank of America Plaza
101 East Kennedy Boulevard, Suite 2800
Tampa, FL 33602

Attention:  Darrell C. Smith
Tel:  (813) 227-2226

Fax:  (813) 229-1660

Email:  dsmith@slk-law.com

 

 

32

--------------------------------------------------------------------------------


 

If to Buyer, RTI or RTS to:

Radiation Therapy Services International, Inc.
2234 Colonial Boulevard
Fort Myers, Florida  33907
Attention:  Daniel E. Dosoretz, M.D.
President and Chief Executive Officer
E-Mail: ddosoretz@rtsx.com

 

- and -


Radiation Therapy Services, Inc.

1010 Northern Boulevard, Suite 314

Great Neck, New York  11021

Attention: Norton L. Travis, Esq.

Executive Vice President and General Counsel
E-Mail: ntravis@rtsx.com

 

With a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue
New York, NY 10022

Attention: Michael Movsovich; Hannah Kong

Tel: (212) 446-4888; (212) 446-6492

Fax: (212) 446-6400
E-Mail: michael.movsovich@kirkland.com;

hannah.kong@kirkland.com

 

and with a copy to:

Brons & Salas

Maipú 1210 - Piso 5

(1006) Buenos Aires - Argentina

Attention: Eduardo E. Represas

Tel : (5411) 4891-2700

Fax : (5411) 4311-7025

E-Mail: erepresas@brons.com.ar

 

 

12.2         Entire Agreement.  This Agreement and each of the Transaction
Documents (including the Exhibits and Schedules hereto and thereto) contains the
entire agreement among the Parties with respect to the transactions contemplated
hereby and supersedes all prior agreements, written or oral, with respect
thereto.

 

12.3         Transfer Taxes.  All Transfer Taxes, together with any interest,
penalties or additions to such Transfer Taxes, shall be borne by Seller.

 

12.4         Waivers and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the Party waiving compliance. No delay on the part of any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any Party of any

 

33

--------------------------------------------------------------------------------


 

right, power or privilege hereunder, nor any single or partial exercise of any
right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. The
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies which any Party may otherwise have at law or in equity.

 

12.5         Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida without regard to its conflicts
of law principles.

 

12.6         Consent to Jurisdiction and Services of Process. Any legal action,
suit or proceeding arising under or related in any way to this Agreement, the
relationship of the parties, the transactions leading to this Agreement or
contemplated hereby, the relationship of the parties, and/or the interpretation
and enforcement of the rights and duties of the parties hereunder or related in
any way to the foregoing may only be instituted in any state or federal court in
the city of Fort Myers, Florida, and each party waives any objection which such
party may now or hereafter have to the laying of the venue of any such action,
suit or proceeding, and irrevocably submits to the jurisdiction of any such
court in any such action, suit or proceeding.

 

12.7         Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY PROCEEDING BASED ON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

 

12.8         Savings Clause. If any provision of this Agreement, or the
application of any provision hereof to any person or circumstances, is held to
be legally invalid, inoperative or unenforceable, then the remainder of this
Agreement shall not be affected unless the invalid provision substantially
impairs the benefit of the remaining portions of this Agreement to all of the
Parties.

 

12.9         Construction of Certain Terms and Phrases. Unless the context of
this Agreement otherwise requires: (a) words of any gender include each other
gender; (b) words using the singular or plural number also include the plural or
singular number, respectively; and (c) the terms “hereof,” “herein,” “hereby”
and derivative or similar words refer to this entire Agreement; ; (d) the term
“Section” refers to the specified Section of this Agreement. Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless Business Days are specified and (e) the use in this Agreement of the term
“including” and other words of similar import mean “including, without
limitation”.

 

12.10       Applicable Currency. All references in this Agreement to “$” or
“dollars” shall mean U.S. dollars.

 

12.11       Exhibits and Schedules. The Exhibits and Schedules to this Agreement
are incorporated hereby as a part of this Agreement as fully as if set forth in
full herein.

 

12.12       Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

34

--------------------------------------------------------------------------------


 

12.13       Expenses. Except as set forth in Section 12.3, each Party shall bear
its own expenses arising out of the negotiation and execution of the Transaction
Documents and the consummation of the Transactions, including, without
limitation, any and all filing fees, legal, accounting advisory and other
professional fees and expenses incurred by such Party in connection therewith.

 

12.14       Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by (a) Seller without the
prior written consent of Buyer, or (b) Buyer without the prior written consent
of Seller; provided, however, that Buyer, RTS and RTI shall have the right,
without the consent of Seller, to assign all or any portion of its rights,
duties and obligations under this Agreement and under any Transaction Document
to (i) any Affiliate of either Buyer, (ii) any of its financing sources and
(c) any third party who subsequently purchases all or a portion of the then
existing assets of either Buyer or any of its Subsidiaries in a single
transaction or series of related transactions; provided, that notwithstanding
any such permitted assignment by either Buyer, RTS or RTI pursuant to clauses
(i) or (ii) above, Buyer, RTS and RTI, as applicable, will remain liable for the
payment and performance of their obligations under this Agreement.

 

12.15       Reproductions. This Agreement and all Transaction Documents in the
possession of any Party which relate hereto or thereto may be reproduced by such
Party, and any such reproduction shall be admissible in evidence, with the same
effect as the original itself, in any judicial or other administrative
proceeding, whether the original is in existence or not. No Party will object to
the admission in evidence of any such reproduction, unless the objecting Party
reasonably believes that the reproduction does not accurately reflect the
contents of the original and objects on that basis

 

12.16       Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute a single instrument. Delivery of a copy of a
Transaction Document bearing an original signature by facsimile transmission
(whether directly from one facsimile device to another by means of a dial-up
connection or whether mediated by the worldwide web), by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.

 

12.17       Public Announcements. Seller and Buyer each agree (i) to consult
with each other before issuing any press release or otherwise making any public
statement with respect to the transactions contemplated by this Agreement,
(ii) to provide to the other Party for review a copy of any such press release
or public statement and (iii) to not issue any such press release or make any
such public statement prior to such consultation and review and, unless such
issuance is required by applicable Law, the receipt of the prior consent of
Seller and Buyer, provided, however, that Buyer and its Affiliates may, without
the consent of any other party, describe the transactions contemplated hereby to
its current or prospective lenders or on its and any of its Affiliates’ password
protected websites and in communications with, and marketing

 

35

--------------------------------------------------------------------------------


 

materials provided to, its and its Affiliates’ investors and after the Closing,
to its and its Affiliates’ prospective investors.

 

12.18       Appointment.  Seller hereby irrevocably appoints Eduardo Chehtman
(the “Seller Representative”) as agent for Seller effective as of the date
hereof, with full power and authority to represent Seller and Seller’s
successors with respect to all matters arising under this Agreement and the
Transaction Documents (which includes but is not limited to the Notes and the
Notes Escrow) and all actions taken by the Seller Representative hereunder shall
be binding upon Seller and Seller’s successors as if expressly confirmed and
ratified in writing by Seller.  The Seller Representative agrees to be bound by
all obligations of the Seller Representative hereunder and shall take any and
all actions which the Seller Representative believes are necessary or
appropriate under this Agreement for and on behalf of Seller, as fully as if
Seller was acting on his own behalf, including, to the extent applicable,
defending all indemnity claims, consenting to, compromising or settling all such
claims, conducting negotiations with Buyer and its agents regarding such claims,
dealing with Buyer and the Company under this Agreement and the Transaction
Documents with respect to all matters arising thereunder, taking any and all
other actions of the Seller Representative specified in or contemplated by this
Agreement or any of the Transaction Documents, and engaging counsel and
accountants in connection with the foregoing matters.  Without limiting the
generality of the foregoing, the Seller Representative shall have full power and
authority to interpret all the terms and provisions of this Agreement and the
Transaction Documents and to consent to any amendment hereof or thereof on
behalf of Seller and Seller’s  successors.

 

12.19       Attorney-In-Fact.

 

(a)           Seller, effective as of the date hereof, hereby appoints the
Seller Representative his, her or its true and lawful attorney-in-fact, with
full power in his name and on his behalf to act according to the terms of this
Agreement and the Transaction Documents in the absolute discretion of the Seller
Representative; and in general to do all things and to perform all acts,
including, executing and delivering any agreements, certificates, receipts,
instructions, notices or instruments contemplated by or deemed advisable in
connection with this Agreement.

 

(b)           This power of attorney and all authority conferred hereby shall be
irrevocable and shall not be terminated by any act of Seller, by operation of
law, whether by Seller’s death, disability, or any other event.  Without
limiting the foregoing, this power of attorney shall be to ensure the
performance of a special obligation and, accordingly, Seller hereby renounces
his right to renounce this power of attorney unilaterally any time before the
termination of all obligations of Seller hereunder. Seller waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the Seller Representative taken in good faith under this Agreement or the
Transaction Documents. Notwithstanding the power of attorney granted in this
Section 12.19, no agreement, instrument, acknowledgement or other act or
document shall be ineffective by reason of a Seller having signed or given such
directly instead of the Seller Representative.

 

12.20       Affiliate Transaction.  Seller agrees to provide Buyer with any
information requested by Buyer with respect to the affiliate transactions set
forth on Schedule 4.36 of the

 

36

--------------------------------------------------------------------------------


 

Disclosure Schedule and to take all action reasonably directed by Buyer with
respect to such affiliate transactions to ensure that the terms and conditions
thereof are on an arms length basis.

 

[Remainder of Page Intentionally Left Blank]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Membership Interest Purchase
Agreement as of the date first above written in New York, New York, U.S.A.

 

 

 

RADIATION THERAPY SERVICES

 

INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Kerrin E. Gillespie

 

Name:

Kerrin E. Gillespie

 

Title:

Vice President

 

 

 

 

 

RADIATION THERAPY SERVICES, INC.

 

 

 

 

 

By:

/s/ Kerrin E. Gillespie

 

Name:

Kerrin E. Gillespie

 

Title:

Chief Financial Officer

 

 

 

 

 

RADIATION THERAPY SERVICES

 

INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Erin L. Russell

 

Name:

Erin L. Russell

 

Title:

Vice President

 

 

 

BERNARDO DOSORETZ

 

 

 

 

 

By:

/s/ Bernardo Dosoretz

 

Name:

Bernardo Dosoretz

 

Title:

 

 

 

 

 

SELLER’S REPRESENTATIVE

 

 

 

 

 

/s/ Eduardo Chehtman

 

Eduardo Chehtman

 

38

--------------------------------------------------------------------------------